AMERICAN REALTY CAPITAL TRUST, INC.
FORM OF 2012 OUTPERFORMANCE AWARD AGREEMENT

This 2012 OUTPERFORMANCE AWARD AGREEMENT made as of the date set forth on
Schedule A hereto between AMERICAN REALTY CAPITAL TRUST, INC., a Maryland
corporation (the “Company”), its subsidiary AMERICAN REALTY CAPITAL OPERATING
PARTNERSHIP L.P., a Delaware limited partnership and the entity through which
the Company conducts substantially all of its operations (the “Partnership”),
and the party listed on Schedule A (the “Grantee”).

RECITALS

The Grantee is an employee of the Company or one of its affiliates and provides
services to the Partnership.

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) approved this and other 2012 outperformance awards (each
an “OPP Award”) to provide officers, directors and key employees of the Company
or its affiliates, including the Grantee, in connection with their employment or
other service relationship, with the incentive compensation described in this
Award Agreement (this “Agreement”), and thereby provide additional incentive for
them to promote the progress and success of the business of the Company and its
affiliates, including the Partnership. OPP Awards were approved by the Committee
pursuant to authority delegated to it by the Board. This Agreement evidences one
OPP Award (this “Award”) of a series of OPP Awards and is subject to the terms
and conditions set forth herein and in the Partnership Agreement (as defined
herein).

The Grantee was selected by the Committee to receive this Award and the
Committee, effective as of the grant date specified in Schedule A hereto,
awarded to the Grantee the participation percentage in the Total Outperformance
Pool (as defined herein) set forth in Schedule A.

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

1. Administration. This Award and all other OPP Awards shall be administered by
the Committee; provided that all powers of the Committee hereunder can be
exercised by the full Board if the Board so elects; and further provided, that
the Chief Executive Officer and the Chairman of the Board of the Company shall
be entitled to recommend to the Board (or the Committee as applicable) in
advance of any OPP Awards (a) future recipients of an OPP Award and (b) the
number of LTIP Units to be awarded each such Grantee, subject to the Board’s (or
the Committee’s) approval. The Committee shall have the discretionary authority
to make all determinations regarding this Award and all other OPP Awards
(including, without limitation, the interpretation and construction of this
Award and all other OPP Awards and the determination of relevant facts),
provided such determinations are made in good faith and are consistent with the
purpose and intent of this Award and all other OPP Awards, and provided further
that, except as expressly provided herein, no such action shall adversely affect
the rights of the Grantee to any accrued and outstanding LTIP Units. Subject to
the terms hereof, all decisions made by the Committee shall be final, conclusive
and binding on all persons, including the Company and the Grantee. No member of
the Board or the Committee, nor any officer or employee of the Company acting on
behalf of the Board or the Committee shall be personally liable for any action,
determination or interpretation taken or made in good faith with respect to this
Award or any other OPP Award, and all members of the Board or Committee and each
and any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified and protected by the Company in
respect of any such action, determination or interpretation.



 

 



2. Definitions. As used herein:

“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of (A) the number of shares of Common Stock plus (B) the
REIT Shares Amount for all Units (assuming that such Units were converted,
exercised, exchanged or redeemed for OP Units as of such date of determination
at the applicable conversion, exercise, exchange or redemption rate (or rate
deemed applicable by the Committee if there is no such stated rate) and such OP
Units were then tendered to the Partnership for redemption pursuant to Section
8.4 of the Partnership Agreement as of such date) other than those Units held by
the Company, in the case of each (A) and (B), to the extent issued after the
Effective Date and on or before such date of determination in a capital raising
transaction, in exchange for assets or securities, or upon the acquisition of
another entity; provided, that for the avoidance of doubt, this definition of
“Additional Shares” shall exclude: (i) shares of Common Stock issued after the
Effective Date upon exercise of stock options or upon the exchange (directly or
indirectly) of LTIP Units or other Units issued to employees, non-employee
directors, consultants, advisors or other persons or entities as incentive or
other compensation, (ii) shares of Common Stock awarded after the Effective Date
to employees or other persons or entities in exchange for services provided or
to be provided to the Company or any of its affiliates, and (iii) all Initial
Shares.

“Adjusted Market Cap” means (A) the Company’s Initial Market Cap minus the value
of any Buyback Shares repurchased or redeemed since the Effective Date plus the
value of any Additional Shares issued after the Effective Date (prorated to
reflect the number of days they were outstanding since the Effective Date) with
respect to the calculation of (i) the Annual Pool on the First Valuation Date,
(ii) the Interim Pool, (iii) the Final Absolute TRS Pool and (iv) the Final
Relative TRS Pool, and (B) the Company’s Adjusted Market Cap calculated pursuant
to (A) as of the prior Valuation Date minus the value of any Buyback Shares
repurchased or redeemed since the prior Valuation Date plus the value of any
Additional Shares issued after the prior Valuation Date (prorated to reflect the
number of days they were outstanding since the prior Valuation Date) with
respect to the calculation of the Annual Pool on the Second Valuation Date and
the Final Valuation Date.

“Annual Absolute TRS” means, as of the each Valuation Date and provided the
Company’s TRS Percentage exceeds seven percent (7%) for the period commencing on
(A) the Effective Date with respect to the First Valuation Date and (B) the
prior Valuation Date with respect to the Second Valuation Date and the Final
Valuation Date, a dollar amount equal to four percent (4%) of the dollar amount
by which, if any, the amount of the Company’s Total Return, determined as of
such date, exceeds the Threshold Amount, determined as of such date.



2

 



“Annual Pool” means, as of a Valuation Date, an amount equal to up to one
percent (1%) of the Company’s Initial Market Cap based on the level of
achievement of Annual Absolute TRS and Annual Relative TRS as of such Valuation
Date for the period commencing on (A) the Effective Date with respect to the
First Valuation Date and (B) the prior Valuation Date with respect to the Second
Valuation Date and the Final Valuation Date.

“Annual Relative TRS” means, as of each Valuation Date, a dollar amount equal to
four percent (4%) of any amount by which the Company’s Total Return for the
period commencing on (A) the Effective Date with respect to the First Valuation
Date and (B) the prior Valuation Date with respect to the Second Valuation Date
and the Final Valuation Date, exceeds the Relative Threshold Amount as of such
date; provided, that the amount so earned will be subject to reduction in
accordance with a ratable sliding scale factor so that (A) if the Company’s TRS
Percentage for the applicable period is six percent (6%) or more, there will be
no reduction to Annual Relative TRS for such period; (B) Annual Relative TRS for
such period shall be reduced by fifty percent (50%) if such TRS Percentage for
the applicable period is zero percent (0%); (C) Annual Relative TRS for such
period shall be reduced based on a linear interpolation between the foregoing
reduction factors if the Company’s TRS Percentage for the applicable period is
between zero percent (0%) and six percent (6%); and (D) Annual Relative TRS for
such period shall be reduced by one hundred percent (100%) if the TRS Percentage
for the applicable period is below zero percent (0%).

“Award OP Units” has the meaning set forth in Section 7 hereof.

“Award LTIP Units” has the meaning set forth in Section 3 hereof.

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Buyback Shares” means (without double-counting), as of a particular date of
determination, (A) shares of Common Stock or (B) the REIT Shares Amount for
Units (assuming that such Units were converted, exercised, exchanged or redeemed
for OP Units as of such date of determination at the applicable conversion,
exercise, exchange or redemption rate (or rate deemed applicable by the
Committee if there is no such stated rate) and such OP Units were then tendered
to the Partnership for redemption pursuant to Section 8.4 of the Partnership
Agreement as of such date), other than those Units held by the Company, in the
case of each (A) and (B), to the extent repurchased by the Company after the
Effective Date and on or before such date of determination in a stock buyback
transaction or in a redemption of Units for cash pursuant to Section 8.4 of the
Partnership Agreement; provided, that for the avoidance of doubt, this
definition of “Buyback Shares” shall exclude: (i) shares of Common Stock issued
after the Effective Date upon exercise of stock options or upon the exchange
(directly or indirectly) of LTIP Units or other Units issued to employees,
non-employee directors, consultants, advisors or other persons or entities as
incentive or other compensation, and (ii) shares of Common Stock awarded after
the Effective Date to employees or other persons or entities in exchange for
services provided or to be provided to the Company or any of its affiliates.

“Cause” means: (A) if the Grantee is a party to a Service Agreement immediately
prior to such termination, and “Cause” is defined therein, the term shall have
the meaning set forth therein, or (B) if the Grantee is not party to a Service
Agreement immediately prior to such termination or such Service Agreement does
not define “Cause,” the term shall mean the Grantee’s dismissal upon the
occurrence of any of the following events: (i) the conviction of, or a plea of
nolo contendere by, the Grantee for the commission of a felony, excluding any
felony in connection with the operation of a motor vehicle, (ii) continuing
willful failure for ten business days to substantially perform the Grantee’s
duties to the Company (other than such failure resulting from the Grantee’s
incapacity due to physical or mental illness) after demand for substantial
performance is delivered by the Company in writing that specifically identifies
the manner in which the Company believes the Grantee has not substantially
performed the Grantee’s duties; or (iii) willful misconduct by the Grantee
(including, but not limited to, breach by the Grantee of terms of any Service
Agreement to which the Grantee is a party) that is demonstrably and materially
injurious to the Company or its Subsidiaries. In any such case, before
termination may be effected, the Grantee shall have the right (accompanied by
counsel if he or she so elects) to be present at a meeting of the Board and to
present his or her case to the Board.



3

 



“Change of Control” means and includes any of the following events:

(i) any Person is or becomes Beneficial Owner, directly or indirectly, of
securities of the Company representing 35 percent or more of the combined voting
power of the then outstanding securities of the Company, excluding (A) any
Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (x) of subsection (ii) below and (B) any Person who becomes
such a Beneficial Owner through the issuance of such securities with respect to
purchases made directly from the Company; or

(ii) the consummation of a merger or consolidation of the Company with any other
Person or the issuance of voting securities of the Company in connection with a
merger or consolidation of the Company (or any direct or indirect subsidiary of
the Company) pursuant to applicable stock exchange requirements, other than
(x) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) 50 percent or more of
the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 35 percent or more of the combined voting power of the then
outstanding securities of the Company; or

(iii) the consummation of a sale or disposition by the Company of all or
substantially all of the assets of the Company; or

(iv) persons who, as of the Effective Date, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Company’s Board of
Directors, provided that any person becoming a director of the Company
subsequent to such date shall be considered an Incumbent Director if such
person’s election was approved by or such person was nominated for election a
vote of at least a majority of the Incumbent Directors.



4

 



Notwithstanding the foregoing, with respect to any payment pursuant to a Section
409A Covered Award (as defined in Section 4(d)) that is triggered upon a Change
in Control, a transaction shall not be deemed to be a Change in Control unless
such transaction constitutes a “change in control event” within the meaning of
Section 409A of the Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Common Stock over the fifteen (15) consecutive
trading days ending on, and including, such date (or, if such date is not a
trading day, the most recent trading day immediately preceding such date);
provided, however, that if such date is the date upon which a Transactional
Change of Control occurs, the Common Stock Price as of such date shall be equal
to the fair value, as determined by the Committee, of the total consideration
paid or payable in the transaction resulting in the Transactional Change of
Control for one share of Common Stock.

“Continuous Service” means the continuous service to the Company or any
Subsidiary or affiliate, without interruption or termination, in any capacity of
employee, or, with the written consent of the Committee, director or consultant.
Continuous Service shall not be considered interrupted in the case of: (A) any
approved leave of absence; (B) transfers among the Company and any Subsidiary or
affiliate, or any successor, in any capacity of employee, or with the written
consent of the Committee, consultant; or (C) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or affiliate
in any capacity of employee or (if the Committee specifically agrees in writing
that the Continuous Service is not uninterrupted) as a member of the Board or a
consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

“Conversion Factor” has the meaning set forth in the Partnership Agreement.

“Disability” means, unless otherwise provided in the Grantee’s Service Agreement
(if any), a disability which renders the Grantee incapable of performing all of
his or her material duties for a period of at least 180 consecutive or
non-consecutive days during any consecutive twelve-month period.

“Effective Date” means the close of business on [•], 2012.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (A) if such security is admitted to trading on a national
securities exchange, the fair market value of such security on any date shall be
the closing sale price reported for such security on the principal stock
exchange or, if applicable, any other national exchange on which the security is
traded or admitted to trading on such date on which a sale was reported; and
(B) if such security is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or a successor
quotation system, the fair market value of such security on any such date shall
be the average of the highest bid and lowest asked prices for such security on
the system on such date on which both the bid and asked prices were reported.



5

 



“Family Member” has the meaning set forth in Section 7 hereof.

“Final Absolute TRS Pool” means, as of the Final Valuation Date and provided the
Company’s TRS Percentage exceeds twenty-one percent (21%) for the period
commencing on the Effective Date through the Final Valuation Date, a dollar
amount equal to four percent (4%) of the dollar amount by which, if any, the
amount of the Company’s Total Return, determined as of such date, exceeds the
Threshold Amount, determined as of such date.

“Final Relative TRS Pool” means, as of the Final Valuation Date, a dollar amount
equal to four percent (4%) of any amount by which the Company’s Total Return for
the period commencing on the Effective Date through the Final Valuation Date
exceeds the Relative Threshold Amount as of such date; provided, that the amount
so earned will be subject to reduction in accordance with a ratable sliding
scale factor so that (A) if the Company’s TRS Percentage for the period
commencing on the Effective Date through the Final Valuation Date is eighteen
percent (18%) or more, there will be no reduction to the Final Relative TRS
Pool; (B) the Final Relative TRS Pool shall be reduced by fifty percent (50%) if
such TRS Percentage is zero percent (0%); (C) the Final Relative TRS Pool shall
be reduced based on a linear interpolation between the foregoing reduction
factors if the Company’s TRS Percentage is between zero percent (0%) and
eighteen percent (18%); and (D) the Final Relative TRS Pool shall be reduced by
one hundred percent (100%) if such TRS Percentage is below zero percent (0%).

“Final Valuation Date” means February 28, 2015.

“First Valuation Date” means February 28, 2013.

“Initial Market Cap” means (A) the per share price of the Company’s Common Stock
as of the date on which shares of the Company’s Common Stock are listed on a
national securities exchange multiplied by (B) the number of (i) Initial Shares
outstanding on such date less (ii) the total number of shares of Common Stock
tendered to the Company in connection with the Company’s tender offer that was
announced on March 1, 2012, such calculation to be performed by no later than
within 30 to 60 days following the completion of such tender offer.

“Initial Shares” means 179,455,412 shares of Common Stock, which includes the
sum of (A) all shares of Common Stock outstanding as of the Effective Date
(including any vested and nonvested restricted shares of Common Stock issued
under any other incentive plan maintained by the Company prior to the Effective
Date), plus (B) any shares of Common Stock representing the REIT Shares Amount
for all Units outstanding as of the Effective Date (assuming such Units were
converted, exercised, exchange or redeemed for OP Units as of the Effective Date
at the applicable conversion, exercise, exchange or redemption rate (or rate
deemed applicable by the Committee if there is no such stated rate) and such OP
Units were then tendered to the Partnership for redemption pursuant to Section
8.4 of the Partnership Agreement as of such date) other than Units held by the
Company; provided, that for the avoidance of doubt, this definition of “Initial
Shares” shall exclude shares of Common Stock issuable upon exercise of stock
options or upon the exchange (directly or indirectly) of LTIP Units or other
Units issued to employees, non-employee directors, consultants, advisors or
other persons or entities as incentive or other compensation.



6

 



“Interim Pool” means, as of the Second Valuation Date, an amount equal to (A) up
to two and one-half percent (2½%) of the Company’s Initial Market Cap, less (B)
any amount of the Annual Pool earned through the Second Valuation Date, based on
the level of achievement of: (x) as of the Second Valuation Date and provided
the Company’s TRS Percentage exceeds fourteen percent (14%) for the period
commencing on the Effective Date, a dollar amount equal to four percent (4%) of
the dollar amount by which, if any, the amount of the Company’s Total Return,
determined as of such date, exceeds the Threshold Amount, determined as of such
date (“Interim Absolute TSR”), and (y) as of the Second Valuation Date, a dollar
amount equal to four percent (4%) of any amount by which the Company’s Total
Return for the period commencing on the Effective Date, exceeds the Relative
Threshold Amount as of such date (“Interim Relative TRS”); provided, that the
amount so earned will be subject to reduction in accordance with a ratable
sliding scale factor so that (A) if the Company’s TRS Percentage for the
applicable period is twelve percent (12%) or more, there will be no reduction to
Interim Relative TRS for such period; (B) Interim Relative TRS for such period
shall be reduced by fifty percent (50%) if such TRS Percentage for the
applicable period is zero percent (0%); (C) Interim Relative TRS for such period
shall be reduced based on a linear interpolation between the foregoing reduction
factors if the Company’s TRS Percentage for the applicable period is between
zero percent (0%) and twelve percent (12%); and (D) Interim Relative TRS for
such period shall be reduced by one hundred percent (100%) if the TRS Percentage
for the applicable period is below zero percent (0%).

“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.



 

“Market Cap” means (A) Initial Market Cap with respect to the calculation of (i)
the Annual Pool on the First Valuation Date, (ii) the Interim Pool, (iii) the
Final Absolute TRS Pool and (iv) the Final Relative TRS Pool, and (B) Adjusted
Market Cap calculated as of the prior Valuation Date with respect to the
calculation of the Annual Pool on the Second Valuation Date and the Final
Valuation Date.

“Maximum Total Outperformance Pool Amount” means five percent (5%) of the
Company’s Initial Market Cap.

“OP Units” has the meaning set forth in the Partnership Agreement.

“Participation Percentage” means, as of a particular date of determination, the
percentage set forth opposite such term on Schedule A hereto.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of March 1, 2012 among the Company, as
general partner, and the limited partners who are parties thereto, as amended,
restated or supplemented from time to time.



7

 



“Peer Group” means each of the following companies (i) CapLease, Inc.; (ii)
Entertainment Properties Trust, Inc.; (iii) Getty Realty Corporation; (iv)
Lexington Realty Trust; (v) National Retail Properties, Inc.; and (vi) Realty
Income Corporation; provided, that if (A) any of the foregoing companies ceases
to exist and the Committee determines that there is no successor to such company
or (B) the Committee reasonably determines that any of the forgoing companies is
no longer suitable for the purposes of this Agreement, then the Committee in its
good faith reasonable discretion shall select for subsequent periods, or if the
Committee in its reasonable good faith discretion so determines, for the entire
period from the Effective Date to the Valuation Date, a comparable company for
purposes of calculating the Relative Baseline.

“Peer Group Return Percentage” means, the total percentage return to
stockholders of the Peer Group (A) for the period commencing on the Effective
Date and ending on the First Valuation Date with respect to the calculation of
Annual Relative TRS for the First Valuation Date, (B) for the period commencing
on the day after the prior Valuation Date and ending on the next Valuation Date
with respect to calculation of Annual Relative TRS for the Second Valuation Date
and the Final Valuation Date and (C) for the period commencing on the Effective
Date and ending on the Second Valuation Date and the Final Valuation Date with
respect to calculating Interim Relative TRS and Final Relative TRS,
respectively; in each case as calculated by a consultant engaged by the
Committee and as approved by the Committee in its reasonable discretion.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

“Qualified Termination” has the meaning set forth in Section 4(b) hereof.

“REIT Shares Amount” has the meaning set forth in the Partnership Agreement.

“Relative Threshold Amount” means an amount equal to (A) the Company’s Market
Cap multiplied by (B) the Peer Group Return Percentage.

“Retirement” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such event, the meaning set forth in such Service
Agreement, or (B) if the Grantee is not party to a Service Agreement immediately
prior to such event and/or such Service Agreement does not define the term,
“Retirement” shall mean the Grantee’s voluntary termination of employment with
the Company and its Subsidiaries after attainment of age 65, or attainment of
age 62 and completion of twenty (20) years of employment with the Company and/or
a Subsidiary.

“Second Valuation Date” means February 28, 2014.

“Securities Act” means the Securities Act of 1933, as amended.



8

 



“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement(s) then in effect between a Grantee and the
Company, as amended or supplemented through such date.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has more than a 50 percent interest, either directly or
indirectly.

“Threshold Amount” means an amount equal to (A) with respect to Annual Absolute
TRS, seven percent (7%) of the value of the Company’s Adjusted Market Cap for
the period commencing on (x) the Effective Date with respect to the First
Valuation Date and (y) the prior Valuation Date with respect to the Second
Valuation Date and the Final Valuation Date, (B) with respect to Interim
Absolute TRS, fourteen percent (14%) of the value of the Company’s Adjusted
Market Cap for the period commencing on the Effective Date, and (C) with respect
to the Final Absolute TRS Pool, twenty-one percent (21%) of the value of the
Company’s Adjusted Market Cap for the period commencing on the Effective Date.

“Total Outperformance Pool” means, as of the Final Valuation Date, a dollar
amount equal to the algebraic sum of: (A) the Final Absolute TRS Pool, (B) the
Final Relative TRS Pool, (C) the Annual Pools determined as of each Valuation
Date and (D) the Interim Pool; provided that (i) if the resulting amount is a
negative number, the Total Outperformance Pool shall be zero, and (ii) in no
event shall the Total Outperformance Pool exceed the Maximum Total
Outperformance Pool Amount.

“Total Return” means (without double-counting), as of a particular date of
determination, a dollar amount equal to the sum of: (A) the Total Shares as of
such date of determination multiplied by the Common Stock Price as of such date,
(“Current Market Cap”), minus (B) (x) the Initial Market Cap with respect to the
calculation of (i) the Annual Pool on the First Valuation Date, (ii) the Interim
Pool, (iii) the Final Absolute TRS Pool and (iv) the Final Relative TRS Pool,
and (y) the Adjusted Market Cap calculated as of the prior Valuation Date with
respect to the calculation of the Annual Pool on the Second Valuation Date and
the Final Valuation Date, plus (C) an amount equal to the sum of the total
dividends and other distributions declared between the Effective Date and such
date of determination so long as the “ex-dividend” date with respect thereto
falls prior to such date of determination (excluding dividends and distributions
paid in the form of additional shares of Common Stock or Units), in respect of
the Total Shares as of such date of determination (it being understood, for the
avoidance of doubt, that such total dividends and distributions shall be
calculated by reference to actual securities outstanding as of each record date
with respect to each applicable dividend or distribution payment date, and not
by multiplying the aggregate amount of distributions paid on one OP Unit that
was outstanding as of the Effective Date between the Effective Date and such
date of determination by the number of Total Shares as of the date of
determination).

“Total Shares” means (without double-counting), as of a particular date of
determination, the algebraic sum of: (A) the Initial Shares, plus (B) the
Additional Shares, minus (C) all Buyback Shares repurchased or redeemed between
the Effective Date and such date of determination.



9

 



“Total OPP Unit Equivalent” has the meaning set forth in Section 3(b)(v) hereof.

“Transactional Change of Control” means (A) a Change of Control described in
clause (a) of the definition thereof where the Person makes a tender offer for
Common Stock, (B) a Change of Control described in clause (b) of the definition
thereof where the Company is not the surviving entity, or (C) a Change of
Control described in clause (c) of the definition thereof.

“Transfer” has the meaning set forth in Section 6 hereof.

“TRS Percentage” means the Company’s Total Return divided by the Market Cap,
with the result multiplied by 100 and expressed as a percentage.

“Units” means all OP Units and other Partnership Units (as defined in the
Partnership Agreement) with economic attributes substantially similar to OP
Units as determined by the Committee.

“Valuation Date” means the First Valuation Date, the Second Valuation Date and
the Final Valuation Date, as applicable.

3. Outperformance Award.

a. The Grantee is hereby granted an Award, consisting of the number of LTIP
Units set forth on Schedule A hereto (the “Award LTIP Units”), which will be
subject to (i) forfeiture to the extent provided in this Section 3 and
(ii) vesting as provided in Section 3(c) and Section 4 hereof.

b. As soon as practicable following each Valuation Date, but as of such
Valuation Date, the Committee will determine the applicable Annual Pool.

c. As soon as practicable following the Second Valuation Date, but as of the
Second Valuation Date, the Committee will determine the Interim Pool.

d. As soon as practicable following the Final Valuation Date, but as of the
Final Valuation Date, the Committee will:

(i) determine the Final Absolute TRS Pool;

(ii) determine the Final Relative TRS Pool;

(iii) determine the Total Outperformance Pool;

(iv) multiply the Total Outperformance Pool by the Grantee’s Participation
Percentage; and

(v) divide the resulting dollar amount by the Common Stock Price calculated as
of the Valuation Date (appropriately adjusted to the extent that the Conversion
Factor is greater or less than 1.0); the resulting number is hereafter referred
to as the “Total OPP Unit Equivalent.”



10

 



Exhibit A hereto sets forth a hypothetical example of the calculation of the
Final Absolute TRS Pool, the Final Relative TRS Pool and the Total
Outperformance Pool, without regard to the calculation of any Annual Pool or the
Interim Pool, based on factual assumptions as of the date of this Agreement. For
the avoidance of doubt, Exhibit A is merely illustrative and will not control
the determination of the Total OPP Unit Equivalent as of the Final Valuation
Date. If the Total OPP Unit Equivalent is smaller than the number of Award LTIP
Units previously issued to the Grantee, as of the Final Valuation Date, the
Grantee shall forfeit the number of Award LTIP Units equal to the difference
without payment of any consideration by the Partnership; thereafter the term
Award LTIP Units will refer only to the Award LTIP Units that were not so
forfeited and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will have any further rights or interests
in the Award LTIP Units that were so forfeited. If the Total OPP Unit Equivalent
is greater than the number of Award LTIP Units previously issued to the Grantee:
(A) the Company shall cause the Partnership to issue to the Grantee, as of the
Final Valuation Date, a number of additional LTIP Units equal to the difference;
(B) such additional LTIP Units shall be added to the Award LTIP Units previously
issued, if any, and thereby become part of this Award; and (C) the Company and
the Partnership shall take such action as is necessary to accomplish the grant
of such additional LTIP Units; provided that such issuance will be subject to
the Grantee executing and delivering such documents, comparable to the documents
executed and delivered in connection with this Agreement, as the Company and/or
the Partnership reasonably request in order to comply with all applicable legal
requirements, including, without limitation, federal and state securities laws.
If the Total OPP Unit Equivalent is the same as the number of Award LTIP Units
previously issued to the Grantee, then there will be no change to the number of
Award LTIP Units under this Award.

e. If any of the Award LTIP Units have been earned based on performance as
provided in Sections 3(b), (c) and (d), subject to Section 4 hereof, the Award
LTIP Units shall become vested in the following amounts and at the following
times, provided that the Continuous Service of the Grantee must continue through
the applicable vesting date or the accelerated vesting date provided in
Section 4 hereof, as applicable:

(i) twenty-five percent (25%) on February 28, 2015;

(ii) twenty-five percent (25%) on February 28, 2016; and

(iii) fifty percent (50%) on February 28, 2017.

To the extent that Schedule A provides for amounts or schedules of vesting that
conflict with the provisions of this Section 3(e), the provisions of Schedule A
will govern.

f. Any Award LTIP Units that do not become vested pursuant to Section 3(e) or
Section 4 hereof shall, without payment of any consideration by the Partnership
automatically and without notice be forfeited and be and become null and void,
and neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such forfeited Award LTIP Units.



11

 



4. Termination of Grantee’s Service; Death and Disability; Change of Control.

a. If the Grantee is a party to a Service Agreement and ceases to be an employee
of the Company or any of its Subsidiaries or affiliates, the provisions of
Sections 4(b) through 4(h) hereof shall govern the treatment of the Grantee’s
Award LTIP Units exclusively, unless the Service Agreement contains provisions
that expressly refer to this Agreement and provide that those provisions of the
Service Agreement shall instead govern the treatment of the Grantee’s Award LTIP
Units. The foregoing sentence will be deemed an amendment to any applicable
Service Agreement to the extent required to apply its terms consistently with
this Section 4, such that, by way of illustration, any provisions of the Service
Agreement with respect to accelerated vesting or payout or the lapse of
forfeiture restrictions relating to the Grantee’s incentive or other
compensation awards in the event of certain types of terminations of the
Grantee’s service relationship with the Company (such as, for example,
termination at the end of a term, termination without Cause) shall not be
interpreted as requiring that any calculations set forth in Section 3 hereof be
performed or vesting occur with respect to this Award other than as specifically
provided in this Section 4. In the event an entity ceases to be a Subsidiary or
affiliate of the Company, such action shall be deemed to be a termination of
employment of all employees of that entity for purposes of this Agreement,
provided that the Committee or the Board, in its sole and absolute discretion,
may make provision in such circumstances for the lapse of forfeiture
restrictions and/or accelerated vesting of some or all of the Grantee’s
remaining unvested Award LTIP Units that have not previously been forfeited,
effective immediately prior to such event. If a Change of Control occurs,
Section 4(h) hereof shall govern the treatment of the Grantee’s Award LTIP Units
exclusively.

b. In the event of termination of the Grantee’s Continuous Service by (A) the
Company without Cause or failure by the Company to renew a Service Agreement, or
(B) the Grantee for “Good Reason” (as defined in the applicable Service
Agreement) to the extent that the Grantee is entitled to resign for “Good
Reason” in accordance with such Grantee’s Service Agreement (each a “Qualified
Termination”) prior to the Final Valuation Date, the calculations provided in
Sections 3(b), (c) and (d) hereof shall be performed as of the Valuation Date
next following such termination (and if such Valuation Date is not the Final
Valuation Date, on the Final Valuation Date as well) as if the Qualified
Termination had not occurred and the Grantee shall be entitled to the higher
Total OPP Unit Equivalent determined by such calculations and such Total OPP
Unit Equivalent shall no longer be subject to forfeiture hereunder, provided
that the Grantee will not have the right to Transfer (as defined in Section 6
hereof) his or her Award LTIP Units or request redemption of his or her Award OP
Units under the Partnership Agreement until such dates as of which his or her
Total OPP Unit Equivalent would have become vested pursuant to Section 3(e)
absent a Qualified Termination.

c. In the event of a Qualified Termination after the Final Valuation Date, all
unvested Award LTIP Units that have not previously been forfeited pursuant to
Section 3(d) hereof shall no longer be subject to forfeiture hereunder, provided
that the transfer restrictions described in subsection (b) above shall continue
to apply.



12

 



d. Notwithstanding the foregoing, in the event any payment to be made hereunder
after giving effect to this Section 4 is determined to constitute “nonqualified
deferred compensation” subject to Section 409A of the Code (a “Section 409A
Covered Award”), and the Grantee is a “specified employee” under Section 409A of
the Code, any payments to be made during the six-month period commencing on the
Grantee’s “separation from service” date (as defined in Section 409A of the
Code) shall be delayed until the earlier of the expiration of such six-month
period and the Grantee’s death.

e. In the event of a termination of the Grantee’s Continuous Service as a result
of his or her death or Disability prior to the Final Valuation Date, the Grantee
will not forfeit the Award LTIP Units, but the following provisions of this
Section 4(e) shall apply:

(i) the calculations provided in Sections 3(b), (c) and (d) hereof shall be
performed as of the Valuation Date next following the Grantee’s death or
Disability as if the Grantee’s death or termination due to Disability had not
occurred; and

(ii) 100% of the Grantee’s Total OPP Unit Equivalent shall automatically and
immediately vest as of the Valuation Date.

f. In the event of a termination of the Grantee’s Continuous Service as a result
of his or her death or Disability after the Final Valuation Date, all unvested
Award LTIP Units that have not previously been forfeited pursuant to
Section 3(d) hereof shall vest immediately and automatically.

g. In the event of a termination of the Grantee’s Continuous Service
relationship other than by a Qualified Termination or by reason of death or
Disability, all Award LTIP Units except for those that, as of the date at such
termination, both (i) have ceased to be subject to forfeiture pursuant to
Section 3(d) hereof and (ii) are vested pursuant to Section 3(e) hereof shall,
without payment of any consideration by the Partnership, automatically and
without notice terminate, be forfeited and be and become null and void, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such Award LTIP Units.

h. In the event that upon or following a Change in Control the Grantee
terminates his or her Continuous Service due to an Adverse Change prior to the
Final Valuation Date, the calculations provided in Sections 3(b), (c) and (d)
hereof shall be performed as of the Valuation Date next following such
termination (and if such Valuation Date is not the Final Valuation Date, on the
Final Valuation Date as well) as if such termination of Continuous Service had
not occurred and the Grantee shall be entitled to the higher Total OPP Unit
Equivalent determined by such calculations and such Total OPP Unit Equivalent
shall be deemed to have vested immediately and automatically upon the date of
such termination of his or her Continuous Service. If a Valuation Date occurs
prior to the occurrence of termination of Continuous Service due to an Adverse
Change, all unvested Award LTIP Units that were earned pursuant to the
calculations set forth in Sections 3(b), (c) and (d) hereof shall vest
immediately and automatically upon the occurrence of the Change of Control. An
“Adverse Change” means a substantial adverse change upon or following a Change
in Control, not consented to by the Grantee, in the nature or scope of the
Grantee’s responsibilities, authorities, powers, functions, or duties from the
responsibilities, authorities, powers, functions or duties exercised by the
Grantee as of the Effective Date (or as increased following the Effective Date);
provided that, the Grantee must: (1) provide written notice to the Company
within ninety (90) days of the initial existence of the event constituting an
“Adverse Change;” (2) may not terminate his or her Continuous Service unless the
Company fails to remedy the event constituting an “Adverse Change” within thirty
(30) days after such notice has been deemed given pursuant to this Agreement;
and (3) the Grantee must terminate his or her Continuous Service no later than
thirty (30) days after the end of the thirty-day period in which the Company
fails to remedy the event constituting an “Adverse Change.”



13

 



5. Rights of Award Recipients. The Grantee shall have no rights with respect to
this Agreement (and the Award evidenced hereby) unless he or she shall have
accepted this Agreement prior to the close of business on the Final Acceptance
Date set forth on Schedule A hereto by (a) signing and delivering to the
Partnership a copy of this Agreement and (b) unless the Grantee is already a
Limited Partner (as defined in the Partnership Agreement), signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached hereto as Exhibit B). Upon acceptance of this
Agreement by the Grantee, the Partnership Agreement shall be amended to reflect
the issuance to the Grantee of the LTIP Units so accepted. Thereupon, the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to the number of LTIP Units specified on Schedule A hereto, as set forth
in the Partnership Agreement, subject, however, to the restrictions and
conditions specified herein. Award LTIP Units constitute and shall be treated
for all purposes as the property of the Grantee, subject to the terms of this
Agreement and the Partnership Agreement.

6. Distributions.

a. The holder of the Award LTIP Units shall be entitled to receive distributions
with respect to such Award LTIP Units to the extent provided for in the
Partnership Agreement, as modified hereby.

b. The LTIP Unit Distribution Participation Date (as defined in the Partnership
Agreement) with respect to any Award LTIP Unit shall be the date as of which
such Award LTIP Unit is earned pursuant to Sections 3(b), (c) and (d), subject
to Section 4, hereof. In addition, on the date on which any Award LTIP Unit is
earned, the Partnership will pay the Grantee, for each Award LTIP Unit earned,
an amount in cash equal to the quotient of (i) the per unit amount of all
distributions paid with respect to each OP Unit on or after the Effective Date
and before the date on which such Award LTIP Unit is earned (other than those
with respect to which an adjustment was made pursuant to Section 8 hereof
divided by (ii) the Conversion Factor.

c. All distributions paid with respect to Award LTIP Units, both before and
after the date on which they were earned, shall be fully vested and
non-forfeitable when paid, whether or not the underlying LTIP Units have been
earned based on performance or have become vested based on the passage of time
as provided in Section 3 or Section 4 hereof.



14

 



7. Restrictions on Transfer.

a. Except as otherwise permitted by the Committee in its sole discretion, none
of the Award LTIP Units granted hereunder nor any of the OP Units of the
Partnership into which such Award LTIP Units may be converted (the “Award OP
Units”) shall be sold, assigned, transferred, pledged, hypothecated, given away
or in any other manner disposed of, encumbered, whether voluntarily or by
operation of law (each such action a “Transfer”); provided that vested Award
LTIP Units or Award OP Units that have been held for a period of at least two
(2) years beginning on the Effective Date may be Transferred to the Grantee’s
Family Members (as defined below) by gift or domestic relations order; and
provided further that the transferee agrees in writing with the Company and the
Partnership to be bound by all the terms and conditions of this Agreement and
that subsequent transfers shall be prohibited except those in accordance with
this Section 7. Additionally, all Transfers of Award LTIP Units or Award OP
Units must be in compliance with all applicable securities laws (including,
without limitation, the Securities Act) and the applicable terms and conditions
of the Partnership Agreement. In connection with any Transfer of Award LTIP
Units or Award OP Units, the Partnership may require the Grantee to provide an
opinion of counsel, satisfactory to the Partnership, that such Transfer is in
compliance with all federal and state securities laws (including, without
limitation, the Securities Act). Any attempted Transfer of Award LTIP Units or
Award OP Units not in accordance with the terms and conditions of this Section 7
shall be null and void, and the Partnership shall not reflect on its records any
change in record ownership of any Award LTIP Units or Award OP Units as a result
of any such Transfer, shall otherwise refuse to recognize any such Transfer and
shall not in any way give effect to any such Transfer of any Award LTIP Units or
Award OP Units. Except as provided in this Section 7, this Agreement is personal
to the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.

b. For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, and a partnership or limited liability
company in which these persons (or the Grantee) own more than 50 percent of the
voting interests.

8. Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, significant repurchases of stock, or other similar change in the capital
stock of the Company, (iii) any cash dividend or other distribution to holders
of share of Common Stock or OP Units shall be declared and paid other than in
the ordinary course, or (iv) any other extraordinary corporate event shall occur
that in each case in the good faith judgment of the Committee necessitates
action by way of equitable or proportionate adjustment in the terms of this
Agreement or the LTIP Units to avoid distortion in the value of this Award, the
Committee shall make equitable or proportionate adjustment and take such other
action as it deems necessary to maintain the Grantee’s rights hereunder so that
they are substantially proportionate to the rights existing under this Award and
the terms of the LTIP Units prior to such event, including, without limitation:
(A) interpretations of or modifications to any defined term in this Agreement;
(B) adjustments in any calculations provided for in this Agreement, and
(C) substitution of other awards. All adjustments made by the Committee shall be
final, binding and conclusive.



15

 



9. Miscellaneous.

a. Amendments. This Agreement may be amended or modified only with the consent
of the Company and the Partnership acting through the Committee; provided that
any such amendment or modification that adversely affects the rights of the
Grantee hereunder must be consented to by the Grantee to be effective as against
him or her. Notwithstanding the foregoing, this Agreement may be amended in
writing signed only by the Company and the Partnership to correct any errors or
ambiguities in this Agreement and/or to make such changes that do not adversely
affect the Grantee’s rights hereunder. This grant shall in no way affect the
Grantee’s participation or benefits under any other plan or benefit program
maintained or provided by the Company or the Partnership.

b. Legend. The records of the Partnership evidencing the Award LTIP Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein and in the Partnership Agreement.

c. Compliance With Law. The Partnership and the Grantee will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no LTIP Units
will become vested or be paid at a time that such vesting or payment would
result in a violation of any such law.

d. Grantee Representations; Registration.

(i) The Grantee hereby represents and warrants that (A) he or she understands
that he or she is responsible for consulting his or her own tax advisor with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Grantee is or by
reason of this Award may become subject, to his or her particular situation; (B)
the Grantee has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective Affiliates (as defined in
the Partnership Agreement), employees, agents, consultants or advisors, in their
capacity as such; (C) the Grantee provides services to the Partnership on a
regular basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Partnership,
as the Grantee believes to be necessary and appropriate to make an informed
decision to accept this Award; (D) Award LTIP Units are subject to substantial
risks; (E) the Grantee has been furnished with, and has reviewed and
understands, information relating to this Award; (F) the Grantee has been
afforded the opportunity to obtain such additional information as he or she
deemed necessary before accepting this Award; and (G) the Grantee has had an
opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.



16

 



(ii) The Grantee hereby acknowledges that: (A) there is no public market for
Award LTIP Units or Award OP Units and neither the Partnership nor the Company
has any obligation or intention to create such a market; (B) sales of Award LTIP
Units and Award OP Units are subject to restrictions under the Securities Act
and applicable state securities laws; and (C) because of the restrictions on
transfer or assignment of Award LTIP Units and Award OP Units set forth in the
Partnership Agreement and in this Agreement, the Grantee may have to bear the
economic risk of his or her ownership of the LTIP Units covered by this Award
for an indefinite period of time.

e. Section 83(b) Election. In connection with each separate issuance of LTIP
Units under this Award pursuant to Section 3 hereof, the Grantee may elect to
include in gross income in the year of transfer the applicable Award LTIP Units
pursuant to Section 83(b) of the Code substantially in the form attached hereto
as Exhibit C and to supply the necessary information in accordance with the
regulations promulgated thereunder. The Grantee agrees to file such election (or
to permit the Partnership to file such election on the Grantee’s behalf) within
thirty (30) days after the Effective Date with the IRS Service Center where the
Grantee files his or her personal income tax returns, provide a copy of such
election to the Partnership, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee. So long as the Grantee holds any Award LTIP
Units, the Grantee shall disclose to the Partnership in writing such information
as may be reasonably requested with respect to ownership of LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.

f. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.

g. Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of Delaware, without giving effect to the
principles of conflict of laws of such state.

h. No Obligation to Continue Position as an Employee, Director, Consultant or
Advisor. Neither the Company nor any affiliate is obligated by or as a result of
this Agreement to continue to have the Grantee as an employee, director,
consultant or advisor and this Agreement shall not interfere in any way with the
right of the Company or any affiliate to terminate the Grantee’s service
relationship at any time.



17

 



i. Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 405 Park Avenue, New York, New York, 10022, and any
notice to be given the Grantee shall be addressed to the Grantee at the
Grantee’s address as it appears on the employment records of the Company, or at
such other address as the Company or the Grantee may hereafter designate in
writing to the other.

j. Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for federal income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to this Award, the Grantee will pay to the Company or, if appropriate,
any of its affiliates, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount;
provided, however, that if any Award LTIP Units or Award OP Units are withheld
(or returned), the number of Award LTIP Units or Award OP Units so withheld (or
returned) shall be limited to the number which have a fair market value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and its affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Grantee.

k. Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

l. Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.

m. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.

n. Section 409A. This Agreement shall be construed, administered and interpreted
in accordance with a good faith interpretation of Section 409A of the Code. Any
provision of this Agreement that is inconsistent with Section 409A of the Code,
or that may result in penalties under Section 409A of the Code, shall be
amended, with the reasonable cooperation of the Grantee and the Company and the
Partnership, to the extent necessary to exempt it from, or bring it into
compliance with, Section 409A of the Code.



18

 



IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the [•] day of [•], 2012.



  AMERICAN REALTY CAPITAL TRUST, INC.       By:  /s/ William M. Kahane     Name:
William M. Kahane     Title: President and Chief Executive Officer

 



AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP L.P.       By: American Realty
Capital Trust, Inc., its general partner         By:  /s/ William M. Kahane    
Name: William M. Kahane     Title: President and Chief Executive Officer        
      GRANTEE         /s/ Brian D. Jones   Name: Brian D. Jones

 

 

 



[Signature Page to Outperformance Award Agreement]

 

 

 



EXHIBIT A

 

 

 



 



EXHIBIT B

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of
American Realty Capital Operating Partnership L.P., hereby accepts all of the
terms and conditions of (including, without limitation, the provisions of
Section 8.02 titled “Power of Attorney”), and becomes a party to, the Amended
and Restated Agreement of Limited Partnership, dated as of March 1, 2012 of
American Realty Capital Operating Partnership L.P. as amended through the date
hereof (the “Partnership Agreement”). The Grantee agrees that this signature
page may be attached to any counterpart of the Partnership Agreement.

Signature Line for Limited Partner:

 

___________________________

Name: ______________________

Date: [•], 201[•]

Address of Limited Partner:

___________________________

___________________________

 





 

  

EXHIBIT C

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1.The name, address and taxpayer identification number of the undersigned are:

Name:
___________________________________________________________________________
(the “Taxpayer”)

Address:
___________________________________________________________________________

Social Security No./Taxpayer Identification No.: ___-__-____

2.Description of property with respect to which the election is being made:
______ LTIP Units in American Realty Capital Operating Partnership L.P. (the
“Partnership”).

3.The date on which the LTIP Units were transferred is [•], 201[•]. The taxable
year to which this election relates is calendar year 2012.

4.Nature of restrictions to which the LTIP Units are subject:

(a)With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $[•] per
LTIP Unit.

6.The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.A copy of this statement has been furnished to the Partnership and American
Realty Capital Trust, Inc.

Dated: _________________________________         Name:
____________________________

 



 



SCHEDULE TO EXHIBIT C

Vesting Provisions of LTIP Units

The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from 0% to 100% based (i) 50% on American Realty Capital Trust,
Inc.’s (the “Company’s”) per-share total return to shareholders and (ii) 50% on
total return against the total percentage return to stock holders of a specified
peer group, in each case for the period from March 1, 2012 to February 28, 2015
(or earlier in certain circumstances). Under the time-based vesting hurdles,
twenty-five percent (25%) of the LTIP Units will vest on February 28, 2015,
twenty-five percent (25%) of the LTIP Units will vest on February 28, 2016, and
the remaining fifty percent (50%) of the LTIP Units will vest on February 28,
2017, provided that the Taxpayer continues his or her service relationship with
the Company and the Partnership through such dates, subject to acceleration in
the event of certain extraordinary transactions or termination of the Taxpayer’s
service relationship with the Company under specified circumstances. Unvested
LTIP Units are subject to forfeiture in the event of failure to vest based on
the determination of the performance-based percentage or the passage of time.





 





SCHEDULE A TO 2012 OUTPERFORMANCE AWARD AGREEMENT

Date of Award Agreement: [•], 2012

Name of Grantee: Brian D. Jones

Participation Percentage:        _____ percent (    %)

Number of LTIP Units Subject to Award: ___________________________

Initials of Company representative: WMK

Initials of the Grantee: BDJ

 





 